Citation Nr: 1529297	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-18 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for degenerative arthritis of the left hip.

2. Entitlement to an initial compensable rating for status post right hip total hip replacement with scarring.

3. Entitlement to a rating in excess of 10 percent for right knee arthritis.

4. Entitlement to a rating in excess of 10 percent for left knee arthritis.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1973.  He died in April 2010.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

Although the appellant has not been formally notified of her acceptance as a substitute claimant, the file indicates that the RO has treated the appellant as a valid substitute.  Therefore, the Board will proceed to adjudicate the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010 the appellant requested a Travel Board hearing.  In August 2011 and again in August 2014 she was notified she had been placed on the list of persons wanting to appear for a Travel Board hearing.

Subsequently, in an August 2014 letter the appellant provided a new mailing address and reiterated her desire to appear for a Travel Board hearing.  However, a VA letter addressed to the Veteran in November 2014 and a VA letter addressed to the appellant in June 2015 were both sent to the previous address on file for the appellant rather than the new address she provided.

VA records indicate the appellant was scheduled for a Travel Board hearing in January 2015 for which she failed to appear.  However, no copy of the notice sent to the appellant is included in the claims file.  Therefore, the Board is unable to determine whether the appellant was properly notified of her hearing date.  As previous correspondence was sent to an outdated address, the Board finds the case should be remanded to reschedule the appellant for a Travel Board hearing and ensure notice is sent to her correct mailing address.

The appellant is reminded that if she no longer wishes to appear for a hearing, she may withdraw her hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge.  Ensure that proper notice, sent to the appellant's current mailing address, is associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




